FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER CONTRERAS-MAGANA,                         No. 11-72939

               Petitioner,                       Agency No. A095-707-582

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Javier Contreras-Magana, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from a decision of an immigration judge (“IJ”) denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a continuance and review de novo due

process and equal protection claims. Cruz Rendon v. Holder, 603 F.3d 1104, 1109

(9th Cir. 2010). We deny in part and dismiss in part the petition for review.

      The IJ did not abuse his discretion by not continuing Contreras-Magana’s

merits hearing, because Contreras-Magana did not request a continuance of that

hearing, his counsel confirmed that he was prepared to proceed with the case, and

the IJ had granted Contreras-Magana’s request for a 3-month continuance at the

previous hearing. See Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (“[A]

denial of a continuance . . . must be evaluated on a case by case basis . . . .”); cf.

United States v. Hernandez-Valenzuela, 932 F.2d 803, 804 (9th Cir. 1991)

(“Appellant cannot now claim that the district court abused its discretion in failing

to grant a continuance that was never requested.”).

      The IJ did not violate Contreras-Magana’s right to due process or equal

protection by not continuing the hearing, because Contreras-Magana did not

request a continuance, received a full and fair hearing, and has not demonstrated

that his treatment differed from that of similarly situated persons. See Gutierrez v.

Holder, 662 F.3d 1083, 1090 n.11 (9th Cir. 2011); Hammad v. Holder, 603 F.3d
536, 546 (9th Cir. 2010); Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27

(9th Cir. 2007).


                                            2                                      11-72939
      We lack jurisdiction to review the BIA’s discretionary determination that

Contreras-Magana failed to demonstrate the requisite hardship for cancellation of

removal. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      We also lack jurisdiction to consider Contreras-Magana’s contention that his

case warrants a favorable exercise of prosecutorial discretion. See id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  11-72939